Title: John Adams to C. W. F. Dumas, 18 September 1784
From: Adams, John
To: Dumas, C. W. F.


        
          Sir
          Auteuil near Paris Sep. 18. 1784
        
        I have received your Favour of the 10th. as well as the two former, with their Inclosures. The first I Sent by Mr Tracy a Sure hand, by the Way of London, and the two Latter, I shall Send the Same Way by another private Hand, so that all three will go safe and as soon or sooner than by the Way of L’orient
        The two Abbys who continue their freindly and brotherly Course of Life, very often enquire after your Welfare and desire me to present you their regards, and so do my Family to yours and Mrs Platt.
        your Dispatches look Warlike. I apprehend that our good Friends must be anxious. Bid them be of good Cheer. a War with them must become general, and therefore it is to be hoped the Emperor will not proceed to Extremities. it is the common Talk here, that France cannot See the Aggrandisment of the Emperor with Indifferance indeed both England and France have cause of Jealousy and Alarm at the Enterprise of opening the scheld and the Commerce of the Indies. I crossed from Dover to Calais, with an old Officer of a British Man of War, who Said to me, without knowing me, that he Saw by the Papers, the Dutch had agreed to open the Scheld. It is, Says he, a damned Stroke to England, for all the American Vessells will go there. He was mistaken in the Fact but judged rightly of the Consequence. indeed there is no nation more essentially interested in this than the English and therefore I conclude they will neither cooperate, aid, nor abet, the Emperor in the Design, and without their assistance in Cash, it will be difficult for him to enter into an extensive War. all this you See, goes upon the Supposition that England is not out of her Head, which is by no means certain.
        With great Regard, I have the Honour / to be &c
        
          John Adams.
        
      